Citation Nr: 1217697	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  06-28 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for service-connected diabetes mellitus, type II, evaluated as 20 percent disabling prior to April 22, 2011, and as 40 percent disabling thereafter.   

2.  Entitlement to an effective date prior to April 13, 2009, for a 20 percent rating for service-connected peripheral neuropathy of the left lower extremity.  

3.  Entitlement to an increased rating for service-connected peripheral neuropathy of the left lower extremity, evaluated as noncompensable prior to January 23, 2004, as 10 percent disabling from January 23, 2004 to April 13, 2009, as 20 percent disabling from April 13, 2009 to April 22, 2011, and as 40 percent disabling thereafter.  

4.  Entitlement to an increased rating for service-connected peripheral neuropathy of the right lower extremity, evaluated as noncompensable prior to January 23, 2004, as 10 percent disabling from January 23, 2004 to April 22, 2011, and as 40 percent disabling thereafter.  

5.  Entitlement to service connection for a bilateral hand disability, to include bilateral hand surgery, claimed as residuals, bilateral hand surgery due to removal of a ganglion cyst and carpal tunnel syndrome, claimed as secondary to service-connected diabetes mellitus, type II.  

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2004, April 2007, and September 2007, of the Department of Veterans Affairs (VA).  The Board notes that the Veteran's claim file is now under the jurisdiction of the Regional Office (RO) in Louisville, Kentucky.  However, the June 2004 decision was issued by the RO in Cleveland, Ohio, and the April 2007 decision was issued by the RO in San Juan, Puerto Rico.  Those decisions denied the benefits sought on appeal.  The Veteran appealed those decisions to BVA, and the case was referred to the Board for appellate review. 

In November 2008, the Board issued a decision which denied the Veteran's claims seeking service connection for a bilateral hand disability, and an increased disability rating for diabetes mellitus, type II.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2009, based on a Joint Motion for Remand (JMR), the Court issued an Order remanding the Board's decision for compliance with the instructions within the Joint Motion. 

In addition, in September 2009, the Louisville RO denied a claim for an increased rating for service-connected peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling, and granted a claim for an increased rating for service-connected peripheral neuropathy of the left lower extremity, to the extent that it granted a 20 percent rating, with an effective date of April 13, 2009.  The Veteran appealed the increased rating issues, and the issue of entitlement to an earlier effective date for the 20 percent rating for the left lower extremity.  

In August 2010, the Board remanded claims #1, #2, and #6, for additional development.  

The issues of entitlement to service connection for a bilateral hand disability, to include bilateral hand surgery, claimed as residuals, bilateral hand surgery due to removal of a ganglion cyst and carpal tunnel syndrome, claimed as secondary to service-connected diabetes mellitus, type II, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Prior to April 22, 2011, the Veteran's service-connected diabetes mellitus, type 2, has not required a regulation of activities.  

2.  As of April 22, 2011, the Veteran's service-connected diabetes mellitus, type 2, is not shown to have been productive of the need for insulin, a restricted diet, and a regulation of activities, but not episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider.  

3.  For the period from January 23, 2004 to April 13, 2009, the Veteran's service-connected peripheral neuropathy, left lower extremity, is shown to have been productive of complaints of left foot numbness and pain, and tingling and burning between the ankle and toe, but not moderate incomplete paralysis, neuritis, or neuralgia, of the sciatic nerve. 

4.  For the period from April 13, 2009 to April 22, 2011, the Veteran's service-connected peripheral neuropathy, left lower extremity, is shown to have been productive of complaints of no feeling in the left leg from the knee distally, and burning and stinging of the toes, but not moderately severe incomplete paralysis, neuritis, or neuralgia, of the sciatic nerve. 

5.  As of April 22, 2011, the Veteran's service-connected peripheral neuropathy, left lower extremity, is shown to have been productive of complaints of dysthesias, weakness, numbness, paresthesias, and pain, as well as soreness at the bottoms of his feet, and numbness from below the knees to the feet, but not severe incomplete paralysis, neuritis, or neuralgia, of the sciatic nerve, with muscular atrophy.

6.  For the period from January 23, 2004 to April 22, 2011, the Veteran's service-connected peripheral neuropathy, right lower extremity, is shown to have been productive of complaints of right foot numbness and pain, and tingling and burning between the ankle and toe, but not moderate incomplete paralysis, neuritis, or neuralgia, of the sciatic nerve. 

7.  As of April 22, 2011, the Veteran's service-connected peripheral neuropathy, right lower extremity, is shown to have been productive of complaints of dysthesias, weakness, numbness, paresthesias, and pain, as well as soreness at the bottoms of his feet, and numbness from below the knees to the feet, but not severe incomplete paralysis, neuritis, or neuralgia, of the right sciatic nerve, with muscular atrophy.




CONCLUSIONS OF LAW

1.  Prior to April 22, 2011, the criteria for a rating in excess of 20 percent for diabetes mellitus, with nonproliferative diabetic retinopathy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, Diagnostic Code 7913 (2011).  

2.  As of April 22, 2011, the criteria for a rating in excess of 40 percent for diabetes mellitus, with nonproliferative diabetic retinopathy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, Diagnostic Code 7913 (2011).  

3.  The criteria for an effective date prior to April 13, 2009, for a 20 percent rating for the Veteran's service-connected peripheral neuropathy, left lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2011). 

4.  For the period from January 23, 2004 to April 13, 2009, the criteria for an evaluation in excess of 10 percent for service-connected peripheral neuropathy, left lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2011). 

5.  For the period from April 13, 2009 to April 22, 2011, the criteria for an evaluation in excess of 20 percent for service-connected peripheral neuropathy, left lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2011).

6.  As of April 22, 2011, the criteria for an evaluation in excess of 40 percent for service-connected peripheral neuropathy, left lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2011).  

7.  For the period from January 23, 2004 to April 22, 2011, the criteria for an evaluation in excess of 10 percent for service-connected peripheral neuropathy, right lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2011). 

8.  As of April 22, 2011, the criteria for an evaluation in excess of 40 percent for service-connected peripheral neuropathy, right lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings/Earlier Effective Date

The Veteran asserts that he is entitled to increased ratings for his service-connected diabetes mellitus, type 2, and his peripheral neuropathy of the bilateral lower extremities.  He also argues he is entitled to an earlier effective date for his 20 percent rating for his peripheral neuropathy of the left lower extremity.  

At the outset, the Board notes that the some medical evidence has been received subsequent to the June 2011 supplemental statement of the case without waiver of RO review.  However, this evidence does not contain findings that are material to the bases for the Board's decisions, and it is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2011), and a remand for RO consideration is not required. 

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2011). 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011). 

A.  Diabetes Mellitus, Type 2

The Veteran asserts that he is entitled to an increased rating for service-connected diabetes mellitus, type 2, evaluated as 20 percent disabling prior to April 22, 2011, and as 40 percent disabling thereafter.  

In February 2002, the RO granted service connection for diabetes mellitus, type 2, evaluated as 20 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 C.F.R. § 7105(c) (West 2002 & Supp. 2010).  

In January 2004, the Veteran filed a claim for an increased rating.  In June 2004, the RO denied the claim.  The Veteran appealed, and in June 2011, the RO granted the claim, to the extent that it assigned a 40 percent rating, with an effective date of April 22, 2011.  Since this increase did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The Veteran's diabetes mellitus has been evaluated pursuant to 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Under DC 7913, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  

Under DC 7913, a 40 percent rating, is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.  

Under DC 7913, a 60 percent rating is warranted for diabetes mellitus: Requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007). 

"Successive" rating criteria, such as Diagnostic Code 7913 for diabetes mellitus, is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  For example, the diagnostic code for diabetes mellitus (DC 7913) is successive because each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Camacho, 21 Vet. App. at 366.   

1.  Prior to April 22, 2011

The relevant medical evidence is summarized as follows:

VA progress notes include a report, dated in November 2003, in which the Veteran reported that "he does quite a bit of liftin[g] in his work in air conditioning."  A September 2007 report notes that the Veteran "gets some physical activity," and that he and his wife walked three to four nights per week and that he did things with his grandson.  Reports, dated in January 2008, show that the Veteran reported that he had stopped exercising due to DDD (degenerative disc disease).  They note that he "walks some," and show that he was advised about the MOVE program (a national weight management and exercise program designed by VA).  A February 2008 report shows that he was instructed to increase his physical activity.  A March 2008 report shows that the Veteran reported that he walked in the park when the weather was good, and that he would begin that again.  A June 2009 report shows that he was provided with a number of handouts, to include handouts on the benefits of regular exercise, and increasing physical activity, and that he was advised about the MOVE program, but that further evaluation was recommended.  

A VA examination report, dated in July 2003, shows that the examiner stated that he had reviewed the Veteran's electronic charts.  The Veteran reported that he was on a restricted diet, and that there were no restrictions on his activities.  He reported that he did not have a history of ketoacidosis or hypoglycemic reactions.  He saw his diabetic care provider once every three months.  The relevant diagnosis was diabetes mellitus type 2, with no complications.  

A VA examination report, dated in June 2005, shows that the examiner stated that he had reviewed the Veteran's C-file.  The Veteran reported that he did not have a history of ketoacidosis or hypoglycemic reactions, or hospitalizations for diabetes.  He was on a restricted diet.  He was on oral hypoglycemic, and apparently was to be started on insulin in July 2005.  He had no restrictions to activities.  The impression was diabetes mellitus type 2.  

A VA examination report, dated in February 2008, shows that the examiner stated that he had reviewed the Veteran's C-file and medical records.  The Veteran was noted to be using insulin more than once daily.  There was no history of hospitalization or surgery associated with diabetes.  There were episodes of hypoglycemic reactions or ketoacidosis.  The report notes that the Veteran was not restricted in his ability to perform strenuous activities.  

A VA examination report, dated in July 2010, shows that the examiner stated that he had reviewed the Veteran's CPRS records (VA's Computerized Patient Record System), but not his C-file.  The Veteran was noted to be using insulin five times daily.  There was no history of diabetes-related hospitalization or surgery.  The report notes that the Veteran was on a restricted diet, and that there were episodes of hypoglycemic reactions or ketoacidosis, but that they had not required hospitalization.  He went to his diabetic care provider "monthly or less often."  The Veteran was not restricted in his ability to perform strenuous activities.  

The Board finds that the claim must be denied.  Although the Veteran requires medication for control of his symptoms, as well as a restricted diet, the evidence is insufficient to show that the Veteran's diabetes required a regulation of activities.  All four of the VA examination reports state that there is no restriction of activities due to diabetes.  The VA progress notes show inter alia that he was walking, and they do not indicate that his activities were restricted.  Therefore, the evidence is insufficient to show that the Veteran's diabetes requires regulation of activities, as that term is defined in the applicable regulation.  DC 7913; Camacho.  As the evidence is insufficient to show that the Veteran's diabetes required a restriction of activities, the Board concludes that his symptoms more closely approximate the criteria for the currently assigned rating of 20 percent, and that the claim must be denied.   

In reaching this decision, the Board has considered a statement from P.C., M.D., dated in May 2010, who asserts that the Veteran's "diabetes and its complications would necessitate intense scrutiny of any planned strenuous occupational or recreational activity."  Dr. P.C. stated that a May 2004 report noted hypoglycemic reactions several times a month, and that sudden exercise in sedentary subjects can precipitate myocardial infarction, and that although exercise has been shown to benefit diabetic patients, it would be "quite foolish" to assert that a patient with significant macro and microvascular disease, such as the Veteran, would not need regulation of his daily activities.  The Board has also considered a statement from a VA nurse, P.B., dated in July 2008, in which she indicates that the Veteran's diabetes mellitus requires a restriction of activities.  

Dr. P.C.'s statement indicates that he had reviewed some of the Veteran's treatment reports; the extent of the evidence that he reviewed is not further detailed.  As neither of these statements are shown to have been based on a complete review of the Veteran's claims file, or any other detailed and reliable medical history, their probative value is diminished.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  In this regard, both statements appear to have been based on an erroneous history.  For example, they both assert that the Veteran's complications from his diabetes include vascular disease, and retinopathy.  However, the Veteran's treatment reports show that he does not have retinopathy.  See e.g., VA ophthalmology consultation reports, dated in January 2004 and June 2008; VA examination reports, dated in July 2003, June 2005, February 2008, July 2010, and April 2011.  The evidence is also insufficient to show that he has vascular disease.  See e.g., June 2005 report from C.M.W., M.D. (noting that there was no evidence of peripheral vascular insufficiency); VA examination reports, dated in July 2010 and April 2011.  In addition, Dr. P.C. states that the Veteran is unemployable since 1998.  However, the Veteran has repeatedly indicated that he worked well beyond 1998.  See e.g., June 1999, September 2000, and January 2002 reports from Dr. S.M.G., November 2003 VA progress notes, dated in June 2005 and January 2006, report from Dr. C.M.W., Veteran's application for SSA benefits (Form SSA-3369-BK (12-2003)), dated in May 2005, VA Form 21-8940, received in July 2010, VA examination reports, dated in August 2007, August 2008, and in July and November of 2010, April 2011.  In this regard, the Veteran has provided conflicting dates as to when he last worked on multiple occasions, providing dates ranging between 2003 and 2006, id., and VA examination reports, dated in August 2007 and August 2008, indicate that he was still working.  This evidence is therefore insufficiently probative to warrant a grant of the claim.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Reonal v. Brown, 5 Vet. App. 460, 461 (1993).  

2.  As of April 22, 2011

A VA examination report, dated in April 2011, indicates that the examination was performed on April 22, 2011.  This report shows that the examiner stated that the Veteran's C-file and medical records had been reviewed.  The report notes that the Veteran was taking medications that included insulin five times per day, and Gabapentin.  The Veteran stated that his blood sugar levels never stayed the same.  The report notes the following: there was no history of diabetes-related hospitalization or surgery, pancreatic trauma, or diabetes-related neoplasm.  There were episodes of hypoglycemia reactions or ketoacidosis, but none of these diabetic complications had required hospitalization.  The Veteran went to his diabetic care provider monthly, or less.  The Veteran had been instructed to follow a restricted or special diet.  He was restricted in his ability to perform strenuous activities, specifically, he stated that his doctor "has not told him to, but he has to limit due to legs and BS (blood sugar) is up and down."  He denied symptoms of visual disorders or neurovascular disease, gastrointestinal disorders, or other diabetic complications.  

VA progress notes, dated between May and June of 2011, contain little in the way of relevant findings.  They note the Veteran's participation in the care coordination/home telehealth program.  A May 2011 report notes that the Veteran was to be rechecked every four months with laboratory testing to be done beforehand.

The Board notes that service connection is currently in effect for a depressive disorder, peripheral neuropathy of the bilateral lower extremities, coronary artery disease, chronic renal insufficiency, hypertension, "shin spots, hyperkeratotic plaques, and erectile dysfunction, with all disabilities determined to have been related to diabetes mellitus.  See 38 C.F.R. § 3.310 (2011).  

The Board finds that, as of April 22, 2011, the evidence is insufficient to show that the criteria for a 60 percent rating have been met.  The Veteran is shown to require insulin, a restricted diet, and a regulation of activities, but not episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider.  Accordingly, the preponderance of the evidence is against the claim, and the claim must be denied.

B.  Increased Ratings/Earlier Effective Date - Lower Extremities

The Veteran asserts that he is entitled to an effective date prior to April 13, 2009, for a 20 percent rating for service-connected peripheral neuropathy, left lower extremity, and that he entitled to increased ratings for his peripheral neuropathy of the bilateral lower extremities.  

As for the history of the Veteran's disabilities, see 38 C.F.R. § 4.1 (2011), in February 2002, the RO granted service connection for diabetes mellitus.  In June 2004, the RO granted service connection for peripheral neuropathy of the bilateral lower extremities, and combined the (noncompensable) ratings for these disabilities with the Veteran's diabetes mellitus.  See DC 7913, Note 1.  In June 2008, the RO assigned separate 10 percent ratings for peripheral neuropathy of each lower extremity.  

In June 2009, the Veteran filed claims for increased ratings.  In September 2009, the RO denied the claim for an increased rating for service-connected peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling, and granted the claim for an increased rating for service-connected peripheral neuropathy of the left lower extremity, to the extent that it granted a 20 percent rating, with an effective date of April 13, 2009.  The Veteran appealed the increased rating issues, and the issue of entitlement to an earlier effective date for the 20 percent rating.  In June 2011, the RO granted the increased rating claims, to the extent that it assigned separate 40 percent ratings for each lower extremity, with an effective date of April 22, 2011.  Since these increases did not constitute full grants of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

As the issues of an earlier effective date for the 20 percent rating and increased ratings overlap, the medical evidence will be summarized at this point.

Overall, the medical evidence shows ongoing treatment for diabetes.  A June 2001 private treatment report notes "good" reflexes.  

VA progress include a June 2002 report, which notes that the Veteran was intact upon neurological testing.  A July 2003 report notes complaints of burning left toes, and tingling feet and legs.  A May 2004 report notes that knee jerks were normal and equal bilaterally, that the left ankle jerk was present and normal, normal left plantar response, and contains (a seemingly contradictory) notation of "the left ankle is absent."  Position sense was normal in both great toes.  Vibratory sense was normal at each internal malleolus.  Sharp touch and fine touch were more intense in the mid-thigh than in the distal calf, bilaterally.  A May 2004 EMG (electromyogram) notes minor slowing of the bilateral lower extremity motor conduction velocities suggesting early minor generalized motor neuropathy.  A July 2004 report notes normal sensation in the feet.  See also October 2005 report (same).  Reports, dated in March and April of 2005, show complaints of leg pain.   A July 2005 EMG consult report notes "no electrodiagnostic evidence of sensory/motor neuropathy at present time."  A September 2006 report notes 5/5 strength in the lower extremities.  A December 2006 report notes use of Loratabs for foot pain from neuropathy.  Reports dated in May 2008 note complaints of left foot numbness and pain, and tingling and burning betweeen the ankle and toe.  An assessment noted that the pain was due to left leg arterial insufficiency.  An April 2009 report shows complaints of bilateral numbness up to his knees, and that the feet had no sensation.  A November 2010 report notes normal station and gait.  

A June 2005 report from a private physician, C.M.W., M.D., performed in association with a claim for Social Security Administration benefits, shows that on examination, the Veteran had a normal gait.  A neurological evaluation was "completely normal."  All deep tendon reflexes were brisk, including the bilateral patellar and Achilles tendon reflexes.  There was no muscle weakness, or atrophy.  Pinprick and light touch were diminished in a stocking distribution, bilaterally, to the mid-calf.  The impression noted diabetic peripheral neuropathy.  The examiner concluded that the Veteran was capable of performing a moderate amount of sitting, ambulating, standing, bending, kneeling, and carrying heavy objects.  

A June 2005 VA examination report notes complaints of burning and stinging feet, and that there was no history of diagnosed neurological symptoms that were related to diabetes.  On examination, gait, stance, deep tendon reflexes, proprioception and vibratory sensation were intact.  The examiner stated that the Veteran's right and left lower extremity symptoms were not related to his diabetes mellitus, and that an EMG was normal.  

An August 2007 VA examination report notes the following: the Veteran had a history of peripheral neuropathy to 1988, with a chronic, gradual onset that first began with tingling in the left toes, then numbness in the left thigh and lateral calf as early as 2001, occasional numbness and tingling in the right lateral thigh, and the third, fourth and fifth toes, lasting one to two days at a time occurring about every two weeks.  He was not receiving any treatment for his symptoms.  He currently reported tingling in the bilateral little and fourth toes, worse on the left, and numbness from the left hip to the knee, sometimes into the lateral calf, since 2001.  He reported occasional numbness and tingling in the right lateral thigh and third, fourth, and fifth toes lasting one to two days at a time occurring about every two weeks.  On examination, there was no weakness of the lower extremities.  The right lower extremity was normal to light touch and vibration, and decreased to pain, with normal position sense.  The left lower extremity  was decreased to vibration at the third through the fifth toes, decreased to pain at the lateral left thigh, lateral calf, and the second through fifth toes, and the plantar surface of the left foot, and decreased to light touch at the lateral thigh, third through fifth toes, and the plantar surface of the foot.  Position sense was normal.  Reflexes were 2+ at the knees, bilaterally.  Plantar flexion was normal bilaterally.  The examiner was unable to elicit "upper ext" reflexes likely due to an inability to relax and not able to elicit Achilles likely due to stiffness of the ankle.  There was no muscle atrophy.  Gait and balance were normal.  The relevant diagnosis was peripheral neuropathy of the lower extremities.  There was nerve dysfunction, and neuritis, but no paralysis or neuralgia.  Effects on usual daily activities were "none" (grooming, toileting, dressing, feeding), "mild" (bathing), "moderate" (traveling, sports), and "severe" (chores, shopping, exercise, recreation).  

A February 2008 VA examination report notes the following: the Veteran had normal coordination, and there was no motor loss.  He had bilateral lower extremity sensory loss to sharp sensation below the knee in a stocking-glove distribution.  Patellar reflexes were 2+, bilaterally, and Achilles reflexes were 1+, bilaterally.  

An August 2008 VA examination report notes the following: the Veteran had normal gait and balance, with no muscle atrophy, or abnormal muscle tone or bulk.  No joint was affected by his nerve disorder.  

A July 2009 VA examination report notes the following: the Veteran was taking medications that included Gabapentin, 300 mg (milligrams) bid (as needed) for two to three years for neuropathy, and hydrocodone 10/500 every six hours for back and leg pain, for at least eight to nine years.  The Veteran reported that he had no feeling in his left leg from the knee distally, which was constant.  He reported intermittent loss of sensation in the right lower extremity which was not as severe as the left leg.  He had bilateral burning and stinging of the toes.  Towards the end of the day, he felt as if he were walking on a "peg leg" on the left.  He stated that he was about to get an increase in medication for his neuropathy, and that he had had poor response to treatment in his right lower extremity, and fair response in his left lower extremity.  He complained of bilateral weakness, numbness, paresthesias, dysthesias, pain, and burning and tingling in the toes.  He also reported impaired coordination on the left leg, stated that he used a cane due to left leg symptoms, and that he had a history of a couple of falls at his home when not using his cane.  On examination, muscle strength was 5/5.  The examiner noted that the Veteran had normal strength of all the lower extremity muscles, and that there was no evidence of muscle impairment.  Sensory testing on the left showed absence to vibration, and position sense, at the great toe, and absence to pain, and light touch, at the entire foot and lower leg.  Sensory testing on the right was normal to vibration, and decreased to pain, and light touch, at the dorsal foot, and absent to pain, and light touch, at the plantar surface.  Position sense was absent at the great toe.  Knee reflexes were 2+, bilaterally, and ankle reflexes were 1+, bilaterally.  There was no muscle atrophy, and no abnormal muscle tone or bulk.  No joint was affected by the nerve disorder.  He favored his left leg while using a cane in his left hand.  Effects on usual daily activities due to right lower extremity symptoms were "none" (feeding), "moderate" (grooming, dressing, bathing), "severe" (toileting, traveling), and "prevents" (recreation, sports, exercise, shopping, chores).  Effects on usual daily activities due to left lower extremity symptoms were "none" (feeding), "moderate" (grooming, dressing), "severe" (toileting, traveling), and "prevents" (recreation, sports, exercise, shopping, chores).  The examiner noted that the Veteran stated that "prior to his retirement [in 2004] his peripheral neuropathy did not cause any significant problems."  

A July 2010 VA examination report notes the following: the Veteran had neuropathic symptoms of pain, and a gait abnormality.  Reflexes were absent at the knees, ankles, and plantar (Babinski).  Vibration, pain, pinprick, and light touch, were absent at the bilateral legs; position sense was absent at the bilateral toes.  Strength at the knees, ankles, and toes was 3/5.  Muscle tone was normal, and there was no muscle atrophy.  

A November 2010 VA examination report notes the following: the Veteran complained of occasional unsteadiness and difficulty with balance, but said that he has not had problems with falls.  He reported pain and weakness with ambulation, and that he had paresthesias and dysthesias, as well as burning and stinging, at the bottoms of his feet, and at his toes.  On examination, the knee reflexes were 2+, bilaterally, and the ankle reflexes were 1+, bilaterally.  Sensation was decreased to vibration, pain and pinprick, and light touch, from the knee, extending distally.  Position sense was decreased at the great toes.  Strength at the knees, ankles, and toes was 5/5.  Muscle tone was normal, and there was no muscle atrophy.  There was poor propulsion and unsteadiness.  No joint was affected by the nerve disorder.  There was decreased mobility due to pain, and normal activities requiring mobility during a usual day were affected.  

VA examination reports, dated in April 2011, indicate that an examination was performed on April 22, 2011.  They note the following: the Veteran reported that he had dysthesias, weakness, numbness, paresthesias, and pain, as well as soreness at the bottoms of his feet, some numbness at his right thigh, and numbness from below the knees to the feet.  He was noted to be taking Gabapentin, 400 mg., four capsules four times per day, as well as hydrocodone 10/Acetaminophen 500 mg., for leg and back pain, one tablet four times per day, with fair response.  The reports indicate that he used a cane for balance, and that he had to significantly limit walking and standing due to pain, dysthesia, and numbness.  On examination, knee and ankle reflexes were absent.  Plantar flexion was normal, bilaterally.  Sensory testing of the right lower extremity showed that it was absent to vibration at the entire leg and foot, and absent to position sense at the great toe, and decreased to pain/pinprick, and light touch, at the entire leg and foot.  Sensory testing of the left lower extremity showed that it was absent to vibration at the entire leg and foot, and absent to position sense at the great toe, and decreased to pain/pinprick, and light touch, at the entire leg and foot.  Knee, ankle, and toe strength was 4/4, bilaterally.  Muscle tone was normal, and there was no muscle atrophy.  There was nerve dysfunction and neuralgia, but not paralysis or neuritis.  His symptoms severely limited his physical activity, although he would occasionally get on his riding mower.  He had to limit walking and standing, and could not do sports or exercise.

1.  Earlier Effective Date - 20 Percent Rating

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

In addition, the Court has indicated that it is axiomatic that the fact that must be found in order for entitlement to an increase in disability compensation to arise, in other words, that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521. 

An effective date for an increased rating may be assigned up to one year prior to the date of the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  In this regard, in September 2002, the Veteran filed an increased rating claim for his diabetes mellitus.  That claim was denied in June 2004, and the Veteran appealed.  In June 2008, the RO assigned separate 10 percent ratings for peripheral neuropathy of each lower extremity, with effective dates for service connection of January 23, 2004.  The Board will therefore consider all evidence since the date of service connection.  

The Veteran's left lower extremity peripheral neuropathy has been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520.  

The criteria for evaluating the severity or impairment of the sciatic nerve is set forth under Diagnostic Codes 8520, 8620, and 8720.  

Under DC 8520, a 10 percent rating requires mild incomplete paralysis of the sciatic nerve.  

A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  Id.  

Diagnostic Codes 8620 and 8720 address the criteria for evaluating neuritis and neuralgia of the sciatic nerve, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a , DC's 8520, 8620, 8720 (2011).  

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a , DC's 8510 through 8540 (2011).  

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).  

The Board finds that the evidence does not demonstrate that the Veteran's disability is shown to have been manifested by moderate incomplete paralysis, neuritis, or neuralgia of the left sciatic nerve, such that the criteria for an earlier effective date for the 20 percent rating are shown to have been met under DC's 8520, 8620, or 8720 at any time prior to April 13, 2009.  Specifically, the Veteran is shown to have complained of left foot numbness and pain, and tingling and burning between the ankle and toe.  A May 2004 EMG notes minor slowing of the bilateral lower extremity motor conduction velocities suggesting early minor generalized motor neuropathy.  However, a June 2005 private evaluation reports states that his neurological evaluation was "completely normal," and a June 2005 VA examination report essentially shows the same thing.  A July 2005 VA EMG consult report notes "no electrodiagnostic evidence of sensory/motor neuropathy at present time."  A September 2006 report notes 5/5 strength in the lower extremities.  Upon examination in August 2007, there was no weakness of the lower extremities, reflexes were 2+ at the knees, bilaterally, and plantar flexion was normal.  There was no muscle atrophy, and gait and balance were normal.  Upon examination in August 2008, the Veteran had normal gait and balance, with no muscle atrophy, or abnormal muscle tone or bulk.  No joint was affected by his nerve disorder.  In summary, given the aforementioned medical evidence, the Board finds that the Veteran's neurological complications from his left sciatic nerve injury are not shown to have been manifested by moderate incomplete paralysis, neuritis, or neuralgia.  Accordingly, the criteria for an effective date prior to April 13, 2009 for a 20 percent rating have not been met under DC's 8520, 8620, or DC 8720, and the claim must be denied.  

2.  Increased Ratings - Lower Extremities

The Veteran asserts that he is entitled to increased ratings for his service connected bilateral peripheral neuropathy of the lower extremities.  

Much of the relevant law has previously been set forth.  In addition, the criteria for evaluating the severity or impairment of the sciatic nerve is set forth under Diagnostic Codes 8520, 8620, and 8720.  Under 38 C.F.R. § 4.124a, DC 8520, a 10 percent rating requires mild incomplete paralysis of the sciatic nerve.  

A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  Id.  

A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  Id.

A 60 percent rating requires severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  Id.

a.  Increased Rating - Left Lower Extremity Peripheral Neuropathy

The Veteran's service-connected peripheral neuropathy of the left lower extremity, has been evaluated as 10 percent disabling from January 23, 2004 to April 13, 2009, as 20 percent disabling from April 13, 2009 to April 22, 2011, and as 40 percent disabling thereafter.  The Board's stresses that in its summary of the evidence for each time period involved, infra, it will not attempt to repeat all reported symptoms and findings, to include the detailed findings from sensory examination results, but emphasizes that all relevant findings have been considered.  

From January 23, 2004 to April 13, 2009: The Board finds that the Veteran's peripheral neuropathy of the left lower extremity is not shown to have been manifested by moderate sciatic symptoms, such that a evaluation in excess of 10 percent is warranted under DC 8620.  The evidence summarized in Part I.B.1. is largely applicable here: the Veteran is shown to have complained of left foot numbness and pain, and tingling and burning between the ankle and toe.  A May 2004 EMG notes minor slowing of the bilateral lower extremity motor conduction velocities suggesting early minor generalized motor neuropathy.  However, a June 2005 private evaluation reports states that his neurological evaluation was "completely normal," and a June 2005 VA examination report essentially shows the same thing.  A July 2005 VA EMG consult report notes "no electrodiagnostic evidence of sensory/motor neuropathy at present time."  A September 2006 report notes 5/5 strength in the lower extremities.  Upon examination in August 2007, there was no weakness of the lower extremities, reflexes were 2+ at the knees, bilaterally, and plantar flexion was normal.  There was no muscle atrophy, and gait and balance were normal.  Upon examination in August 2008, the Veteran had normal gait and balance, with no muscle atrophy, or abnormal muscle tone or bulk.  No joint was affected by his nerve disorder.  

Given the foregoing, the Board finds that the Veteran's neurological complications from his left sciatic nerve injury are not shown to have been manifested by moderate incomplete paralysis, neuritis, or neuralgia.  Accordingly, the criteria for a rating in excess of 10 percent for the period from January 23, 2004 to April 13, 2009 are not shown to have not been met under DC's 8520, 8620, or 8720, and the claim must be denied.  

From April 13, 2009 to April 22, 2011: The Board finds that the Veteran's peripheral neuropathy of the left lower extremity is not shown to have been manifested by moderately severe sciatic symptoms, such that a evaluation in excess of 10 percent is warranted under DC 8620.  Briefly summarized, the evidence shows that the Veteran reported that he had no feeling in his left leg from the knee distally, which is constant.  He had bilateral burning and stinging of the toes.  On examination in July 2009, muscle strength was 5/5, and the examiner noted that the Veteran had normal strength of all the lower extremity muscles, and that there was no evidence of muscle impairment.  Knee reflexes were 2+, bilaterally, and ankle reflexes were 1+, bilaterally.  There was no muscle atrophy, and no abnormal muscle tone or bulk.  No joint was affected by the nerve disorder.  On examination in July 2010, reflexes were absent at the knees, ankles, and plantar (Babinski), and strength at the knees, ankles, and toes was 3/5.  Muscle tone was normal, and there was no muscle atrophy.  On examination in November 2010, there were improved findings of 5/5 strength at the knees, ankles, and toes.  Knee reflexes were 2+, bilaterally, and the ankle reflexes were 1+, bilaterally.  Muscle tone was normal, and there was no muscle atrophy.  There was poor propulsion and unsteadiness.  No joint was affected by the nerve disorder.  There was decreased mobility due to pain, and normal activities requiring mobility during a usual day were affected.  

Given the foregoing, the Board finds that the Veteran's neurological complications from his left sciatic nerve injury are not shown to have been manifested by moderately severe incomplete paralysis, neuritis, or neuralgia.  To the extent that the July 2010 VA examination report contains a finding of 3/5 strength, the report also states that muscle tone was normal, and that there was no muscle atrophy.  In addition, this finding is sufficiently at odds with prior and subsequent findings in VA examination reports, dated in July 2009 and November 2010 (showing 5/5 strength), and it is uncorroborated by any other findings within that time period, such that it appears to be an aberration.  It is therefore found to be unreliable and inconsistent with the appellant's overall disability picture, and to not show that a material change in disability occurred, such that a staged rating is warranted. Accordingly, the criteria for a rating in excess of 20 percent for the period from April 13, 2009 to April 22, 2011 are not shown to have not been met under DC's 8520, 8620, or 8720, and the claim must be denied.  

As of April 22, 2011: the April 22, 2011 VA examination report shows that the Veteran reported that he had dysthesias, weakness, numbness, paresthesias, and pain, as well as soreness at the bottoms of his feet, and numbness from below the knees to the feet.  The report indicates that he used a cane for balance, and that he had to significantly limit walking and standing due to pain, dysthesia, and numbness.  On examination, knee and ankle reflexes were absent.  Plantar flexion was normal, bilaterally.  Knee, ankle, and toe strength was 4/4, bilaterally.  Muscle tone was normal, and there was no muscle atrophy.  There was nerve dysfunction and neuralgia, but not paralysis or neuritis.  His symptoms severely limited his physical activity, although he would occasionally get on his riding mower.  He had to limit walking and standing, and could not do sports or exercise.  

In summary, the evidence shows impairment of walking and standing, with absent knee and ankle reflexes, 4/4 strength in the right knee, ankle, and toe, with normal muscle tone and no muscle atrophy.  Given the foregoing, the Board finds that the Veteran's neurological complications from his left sciatic nerve injury are not shown to have been manifested by severe incomplete paralysis, neuritis, or neuralgia.  Accordingly, the criteria for a rating in excess of 40 percent as of April 22, 2011 are not shown to have not been met under DC's 8520, 8620, or 8720, and the claim must be denied.  

b.  Increased Rating - Right Lower Extremity Peripheral Neuropathy

The Veteran's service-connected peripheral neuropathy of the right lower extremity, has been evaluated as 10 percent disabling from January 23, 2004 to April 22, 2011, and as 40 percent disabling thereafter.  

From January 23, 2004 to April 22, 2011: The Board finds that the Veteran's peripheral neuropathy of the right lower extremity is not shown to have been manifested by moderate sciatic symptoms, such that a evaluation in excess of 10 percent is warranted under DC 8620.  The Veteran is shown to have complained of right foot numbness and pain, and tingling and burning between the ankle and toe.  A May 2004 EMG notes minor slowing of the bilateral lower extremity motor conduction velocities suggesting early minor generalized motor neuropathy.  However, a June 2005 private evaluation reports states that his neurological evaluation was "completely normal," and a June 2005 VA examination report essentially shows the same thing.  A July 2005 VA EMG consult report notes "no electrodiagnostic evidence of sensory/motor neuropathy at present time."  A September 2006 report notes 5/5 strength in the lower extremities.  Upon examination in August 2007, there was no weakness of the lower extremities, reflexes were 2+ at the knees, bilaterally, and plantar flexion was normal.  There was no muscle atrophy, and gait and balance were normal.  Upon examination in August 2008, the Veteran had normal gait and balance, with no muscle atrophy, or abnormal muscle tone or bulk.  No joint was affected by his nerve disorder.  Upon examination in July 2009, he reported intermittent loss of sensation in the right lower extremity which was not as severe as the left leg.  He had bilateral burning and stinging of the toes.  He also complained of bilateral weakness, numbness, paresthesias, dysthesias, and pain.  On examination, muscle strength was 5/5, and the examiner noted that the Veteran had normal strength of all the lower extremity muscles, and that there was no evidence of muscle impairment.  Knee reflexes were 2+, bilaterally, and ankle reflexes were 1+, bilaterally.  There was no muscle atrophy, and no abnormal muscle tone or bulk.  No joint was affected by the nerve disorder.  Upon examination in July 2010, there was a gait abnormality, and reflexes were absent at the knees, ankles, and plantar (Babinski).  Strength at the knees, ankles, and toes was 3/5.  Muscle tone was normal, and there was no muscle atrophy.  Upon examination in November 2010, there were improved findings showing that strength at the knees, ankles, and toes was 5/5.  Knee reflexes were 2+, bilaterally, and the ankle reflexes were 1+, bilaterally.  Muscle tone was normal, and there was no muscle atrophy.  There was poor propulsion and unsteadiness.  No joint was affected by the nerve disorder.  There was decreased mobility due to pain, and normal activities requiring mobility during a usual day were affected.  

Given the foregoing, the Board finds that the Veteran's neurological complications from his right sciatic nerve injury are not shown to have been manifested by moderate incomplete paralysis, neuritis, or neuralgia.  Right knee reflexes have been shown to be 2+, and right ankle reflexes were shown to be 1+.  Muscle tone has been shown to be normal, and there is no evidence of muscle atrophy.  As previously noted, to the extent that the July 2010 VA examination report contains a finding of 3/5 strength, the report also states that muscle tone was normal, and that there was no muscle atrophy.  In addition, this finding is sufficiently at odds with prior and subsequent findings in VA examination reports, dated in July 2009 and November 2010 (showing 5/5 strength), and it is uncorroborated by any other findings within that time period, such that it appears to be an aberration.  It is therefore found to be unreliable and inconsistent with the appellant's overall disability picture, and to not show that a material change in disability occurred, such that a staged rating is warranted.  Accordingly, the criteria for a rating in excess of 10 percent for the period from January 23, 2004 to April 22, 2011 are not shown to have not been met under DC's 8520, 8620, or 8720, and the claim must be denied.  

As of April 22, 2011: the VA examination reports indicate that the Veteran used a cane for balance, and that he had to significantly limit walking and standing due to pain, dysthesia, and numbness.  On examination, knee and ankle reflexes were absent.  Plantar flexion was normal, bilaterally.  Knee, ankle, and toe strength was 4/4, bilaterally.  Muscle tone was normal, and there was no muscle atrophy.  There was nerve dysfunction and neuralgia, but not paralysis or neuritis.  His symptoms severely limited his physical activity, although he would occasionally get on his riding mower.  He had to limit walking and standing, and could not do sports or exercise.

In summary, the evidence shows impairment of walking and standing, with absent knee and ankle reflexes, 4/4 strength in the right knee, ankle, and toe, with normal muscle tone and no muscle atrophy.  Given the foregoing, the Board finds that the Veteran's neurological complications from his right sciatic nerve injury are not shown to have been manifested by severe incomplete paralysis, neuritis, or neuralgia.  Accordingly, the criteria for a rating in excess of 40 percent as of April 22, 2011 are not shown to have not been met under DC's 8520, 8620, or 8720, and the claim must be denied.  

3.  Conclusion

Consideration has been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2011); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  Evaluations in excess of all currently assigned ratings are provided for, but the evidence shows that those manifestations were/are not currently present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.
 
In deciding the Veteran's increased rating claims, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The Board does not find evidence that any of the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  

In reaching these decisions, the Board has considered the written testimony of the Veteran.  The Board points out that, although a lay person is competent to testify only as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403   (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the Board has determined that the medical evidence is more probative of the issues, and that it outweighs the lay statements.  Accordingly, the Veteran's claims must be denied. 

In reaching these decisions, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in April 2003, May 2005, January 2007, and June 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  The Veteran has been afforded several VA examinations.  

In August 2010, the Board remanded the claims.  The Board directed that the Veteran be afforded a new VA examination for his diabetes mellitus, and in April 2011, this was done.  To the extent that the Board directed additional development of the claims for service connection, and TDIU, these claims have again been remanded and are not being adjudicated at this time.  Under these circumstances, the Board finds that there has been substantial compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).   

The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  





ORDER

An increased rating for service-connected diabetes mellitus, type II, evaluated as 20 percent disabling prior to April 22, 2011, and as 40 percent disabling thereafter, is denied.   

An effective date prior to April 13, 2009, for a 20 percent rating for service-connected peripheral neuropathy of the left lower extremity is denied.

An increased rating for service-connected peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling from January 23, 2004 to April 13, 2009, as 20 percent disabling from April 13, 2009 to April 22, 2011, and as 40 percent disabling thereafter, is denied.

An increased rating for service-connected peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling from January 23, 2004 to April 22, 2011, and as 40 percent disabling thereafter, is denied.  


REMAND

In the Board's August 2010 remand, it directed that the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral hand disability was caused or aggravated by his service-connected diabetes mellitus, type II.  The Board specifically directed that, "The examiner should also address and attempt to reconcile, to the extent possible, the nexus opinions concerning a possible relationship between the Veteran's bilateral hand disability and his service-connected diabetes mellitus, type II, contained within the May 2007 statement from a VA nurse and the August 2007, February 2008 and August 2008 VA examination reports."

In response to the Board's remand, the Veteran was afforded an examination of this hands.  A review of a VA hand examination report, dated in November 2010, shows that the examiner stated that the Veteran's C-file, CPRS, and medical records had been reviewed.  The diagnosis was bilateral CTS.  The examiner stated, "It would require resort to mere speculation to provide the requested medical opinion regarding the etiology of the current bilateral carpal tunnel syndrome."  The examiner explained that a number of conditions have been associated with CTS, to include obesity, diabetes, rheumatoid arthritis, hypothyroidism, connective tissue diseases, preexisting median mononeuropathy, genetic predisposition, and workplace factors.

The November 2010 opinion contains no discussion whatsoever of the nexus opinions concerning a possible relationship between the Veteran's bilateral hand disability and his service-connected diabetes mellitus, type II, contained within the May 2007 statement from a VA nurse, or the August 2007, February 2008 and August 2008 VA examination reports.  Under the circumstances, the Board is unable to find that there has been compliance with its August 2010 remand directives, and that it may not proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the claims files include an opinion from C.P., M.D., dated in May 2010, which should also be discussed.  

Given the foregoing, the claim must be remanded yet again, to obtain a supplemental opinion, or, in the alternative, to afford the Veteran an examination and to obtain an etiological opinion. 

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect her claim, to include denial.  See 38 C.F.R. § 3.655 (2011). 

With regard to the claim for TDIU, as the development and the outcome pertaining to the claim for service connection could have an impact on the outcome of the issue of entitlement to TDIU, these issues are considered inextricably intertwined, and must be decided together.  See Harris v. Lewinski, 1 Vet. App. 180, 183 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Further adjudication of the claim for TDIU will therefore be postponed until the remand action is completed.   



Accordingly, the case is REMANDED for the following action:

1.  A clarification should be requested from the physician who conducted the Veteran's November 2010 VA examination, as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's bilateral hand disability was caused or aggravated by his service-connected diabetes mellitus, type II.  The examiner should address, and attempt to reconcile, the nexus opinions concerning a possible relationship between the Veteran's bilateral hand disability and his service-connected diabetes mellitus, type II, contained within the May 2007 statement from a VA nurse, and the August 2007, February 2008 and August 2008 VA examination reports, and the May 2010 report from Dr. P.C.  

If the VA physician who performed the November 2010 examination is not available, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's bilateral hand disability, claimed as secondary to service-connected mellitus, type II.  The claims folder and a copy of this remand must be made available to the examiner. 

The examiner should opine whether it is at least as likely as not that the Veteran's bilateral hand disability was caused or aggravated by his service-connected diabetes mellitus, type II.  The examiner should also address and attempt to reconcile, to the extent possible, the nexus opinions concerning a possible relationship between the Veteran's bilateral hand disability and his service-connected diabetes mellitus, type II, contained within the May 2007 statement from a VA nurse and the August 2007, February 2008 and August 2008 VA examination reports, and the May 2010 report from Dr. P.C.  The examiner must provide a complete rationale for all conclusions reached. 

2.  Thereafter, the RO/AMC should review the claims file to ensure that all of the foregoing requested development has been completed.  If the requested development has not been completed, the RO/AMC should implement corrective procedures.  The Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

3.  The RO/AMC should then readjudicate the issues on appeal.  If either of the determinations remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


